DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 01/27/2022, 01/31/2022, and 02/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Alford (Reg. No. 37,764) on 04/05/2022.

The application has been amended as follows:

Abstract: A high speed intelligent network recorder for recording a plurality of flows of network data packets into and out of a computer network over a relevant data time window is disclosed. The high speed intelligent network recorder includes a printed circuit board; a high speed network switching device mounted to the printed circuit board; and an X column by Y row array of a plurality of intelligent hard drives with micro-computers mounted to the printed circuit board and coupled in parallel with the high speed network switching device. 


Allowable Subject Matter

Claims 20-37 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 20-37 distinguish over the prior art in that no combination of the prior art specifically teaches wherein the first plurality of storage devices are configured to record a plurality of flows of network data packets in the computer network over a relevant data time window, and wherein the relevant data time window represents a usable storage capacity of a plurality of intelligent hard drives by using a plurality of units of time wherein the plurality of units of time decreases according to an amount of failed storage capacity.

US 8,254,262 discloses a multi-recorder network that records logging information and performs fault detection and re-routing based on detection of a failed recorder. No mention of a relevant data time window is present. 

US 2012/0230208 discloses a network storage media for storing network traffic statistics metadata. No mention of a relevant data time window is present.

US 2012/0201002 discloses an optimized storage rack with increased storage capacity in a data center. No mention of a relevant data time window is present.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184 



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184